DETAILED ACTION

Status of Claims
Claims 1, 3-4, 11 and 13-14 have been amended;
Claims 2 and 12 are cancelled; and
Claims 1, 3-11 and 13-20 are currently pending and considered herein.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 8, 11, 13-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0018428 A1 to Coifman, hereinafter “Coifman,” in view of U.S. 2017/0076046 A1 to Barnes, hereinafter “Barnes,” in view of U.S. 2015/0379214 A1 to Valentine et al., hereinafter “Valentine,” in view of U.S. 2015/0193583 A1 to McNair et al., hereinafter “McNair,” and further in view of U.S. 2009/0024416 A1 to McLaughlin et al., hereinafter “McLaughlin.”
Regarding claim 1, Coifman discloses A system for reconciling healthcare information between disparate sources, comprising: a surfacing application for presenting health record related alerts on a display in conjunction with electronic health records, the surfacing application operatively connected to at least one computing system at a healthcare clinic including the display (See Coifman at least at Paras. [0012]-[0014], [0057]-[0060]); and a remote micro-services system operatively connected to the at least one software-defined third-party context sensor and the at least one software-defined patient context sensor, the remote micro-services system comprising at least one micro-services database configured to store the healthcare information in a first particular format, and one or more processors (See id. at least at Paras. [0004]-[0008], [0057]-[0058], [0068]-[0072]).
Coifman may not specifically describe but Barnes teaches at least one software-defined patient context sensor configured to monitor accessed patient data, the accessed patient data accessed at the healthcare clinic and rendered on the display (See Barnes at least at Paras. [0091], [0252], [0300]; Fig. 3); at least one software-defined third-party context sensor operatively connected to a remote data repository and configured to receive third-party analytic data from a sponsor system, the third-party analytic data comprising healthcare information corresponding to a particular set of patients (See id. at least at Paras. [0023], [0076], [0091], [0100]-[0102], [0108]-[0111], [0136]-[0139]; Figs. 2, 3, 10). 
Barnes further teaches a processor to receive patient data from the at least one software-defined patient context sensor, wherein the received patient data corresponds to at least one patient's electronic health record (See id. at least at Paras. [0091], [0100]-[0102], [0320]; Fig. 3; See also Coifman at Paras. [0012]-[0014], [0057]-[0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Coifman to incorporate the teachings of Barnes and provide a context sensor to monitor and analyze patient electronic health information. Barnes is directed to an informatics platform for integrated clinical care. Incorporating the third-party context sensor and health informatics platform as in Barnes with the system for displaying electronic health care records of Coifman would thereby improve the applicability, efficacy, and accuracy of the claimed systems and methods for surfacing contextually relevant content into the workflow of a third-party system via a distributed architecture. 
Coifman as modified by Barnes may not specifically describe, but Valentine teaches a processor configured to: receive the third-party analytic data comprising the healthcare information in a second particular format from the at least one software-defined third-party context sensor (See Valentine at least at Paras. [0006], [0008], [0053]-[0056], [0067], [0076]; Figs. 1, 3); transform the healthcare information received in the second particular format into the first particular format (See id. at least at Paras. [0055]-[0056], [0065]; and associate an identification number with each patient included in the particular set of patients (See id. at least at Para. [0062]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Coifman and Barnes to incorporate the teachings of Valentine and provide transformation of healthcare information from a second format to a first format. Valentine is directed to a managed medical information exchange between various parties. Incorporating the medical information exchange as in Valentine with the third-party context sensor and health informatics platform of Barnes and the system for displaying electronic health care records of Coifman would thereby improve the applicability, efficacy, and accuracy of the claimed systems and methods for surfacing contextually relevant content into the workflow of a third-party system via a distributed architecture. 
Coifman as modified by Barnes and Valentine may not specifically describe but McNair teaches to71PATENTAttorney Docket No. 26417-147767 identify healthcare gap information between the received patient data and the healthcare information with a corresponding identification number (See McNair at least at Abstract; Paras. [0006], [0155], [0187], [0190]; Fig. 1; See also Barnes at Para. [0213]); and transmit the healthcare gap information to the surfacing application, wherein the surfacing application modifies the display of the at least one computing system by surfacing the healthcare gap information (See id. at least at Paras. [0036]-[0037]; Figs. 1, 5A-5F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Coifman, Barnes and Valentine to incorporate the teachings of McNair and provide identification of healthcare gap information and modifying a display. McNair is directed to decision support from disparate clinical sources and managing patient population health. Incorporating the clinical decision support as in McNair with the medical information exchange of Valentine, the third-party context sensor and health informatics platform of Barnes and the system for displaying electronic health care records of Coifman would thereby improve the applicability, efficacy, and accuracy of the claimed systems and methods for surfacing contextually relevant content into the workflow of a third-party system via a distributed architecture. 
	Coifman as modified by Barnes, Valentine and McNair may not specifically describe but McLaughlin teaches a software-defined patient context sensor operatively connected to a health record database, wherein the at least one software-defined patient context sensor is configured to monitor interactions with the health record database to detect a data access trigger event indicative of accessed patient data (See McLaughlin at least at Paras. [0250], [0286]-[0287], [0298]; Claim 1; Fig. 6); and in response to the at least one software-defined patient context sensor detecting a particular data access trigger event corresponding to the at least one computing system electronically accessing at least one patient's electronic health record stored at the health record database (See id.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Coifman, Barnes, Valentine and McNair into incorporate the teachings of McLaughlin and provide identification of healthcare gap information and modifying a display. McLaughlin is directed to a healthcare medical information management system. Incorporating the medical information management as in McLaughlin with the clinical decision support of McNair, the medical information exchange of Valentine, the third-party context sensor and health informatics platform of Barnes and the system for displaying electronic health care records of Coifman would thereby improve the applicability, efficacy, and accuracy of the claimed systems and methods for surfacing contextually relevant content into the workflow of a third-party system via a distributed architecture. 

Regarding claim 3, Coifman as modified by Barnes, Valentine, McNair and McLaughlin teaches all the limitations of claim 1, and McNair further teaches wherein: the accessed patient data is received by the healthcare clinic from the health record database; and the health record database is physically separate from the healthcare clinic (See McNair at least at Paras. [0094], [0097], [0130]; Figs. 4A, 4B, 5A).

Regarding claim 4, Coifman as modified by Barnes, Valentine, McNair and McLaughlin teaches all the limitations of claim 1, and McNair further teaches wherein: the accessed patient data is received by the healthcare clinic from the health record database; and the health record database is local to the healthcare clinic (See id.).

Regarding claim 8, Coifman as modified by Barnes, Valentine, McNair and McLaughlin teaches all the limitations of claim 1, and Valentine further teaches wherein the accessed patient data comprises a name and date of birth corresponding to the at least one patient's electronic health record (See Valentine at least at Para. [0044]).

	Regarding claims 11, 13-14 and 18, claims 11, 13-14 and 18 recite substantially the same limitations as included in claims 1, 3-4 and 8, respectively. Therefore, claims 11, 13-14 and 18 are rejected under the same grounds of rejection and for the same reasoning as applied to claims 1, 3-4 and 8, above. 

Claims 5-7, 9-10, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coifman, in view of Barnes, in view of Valentine, in view of McNair, in view of McLaughlin and further in view of U.S. 2012/0215560 A1 to Ofek et al., hereinafter “Ofek.”
Regarding claim 5, Coifman as modified by Barnes, Valentine, McNair and McLaughlin teaches all the limitations of claim 1. The references may not specifically describe but Ofek teaches wherein the received patient data is derived from screen scraping the display while the accessed patient data is rendered on the display (See Ofek at least at Paras. [0213]-[0216], [0242]-[0246]; Figs. 160B, 163C, 169, 170, 181).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Coifman, Barnes, Valentine, McNair and McLaughlin to incorporate the teachings of Ofek and screen scraping and modifying a display. Ofek is directed to systems for facilitating computerized interactions with EMRs. Incorporating the screen scraping of Ofek with the medical information management as in McLaughlin, the clinical decision support as in McNair, the medical information exchange of Valentine, the third-party context sensor and health informatics platform of Barnes and the system for displaying electronic health care records as in Coifman would thereby improve the applicability, efficacy, and accuracy of the claimed systems and methods for surfacing contextually relevant content into the workflow of a third party system via a distributed architecture. 

	Regarding claim 6, Coifman as modified by Barnes, Valentine, McNair, McLaughlin and Ofek teaches all the limitations of claim 5, and Valentine further teaches wherein the received patient data comprises a name and a date of birth corresponding to the accessed patient data rendered on the display (See Valentine at least at Para. [0044]).

Regarding claim 7, Coifman as modified by Barnes, Valentine, McNair and McLaughlin teaches all the limitations of claim 1. The references may not specifically describe but Ofek teaches wherein the at least one software-defined patient context sensor is configured to monitor the accessed patient data by interacting with at least one event notification system application programming interface of the at least one computing system (See Ofek at least at Para. [0530]). 

Regarding claim 9, Coifman as modified by Barnes, Valentine, McNair and McLaughlin teaches all the limitations of claim 1. The references may not specifically describe but Ofek teaches wherein the received patient data is derived from screen scraping a separate display in conjunction with the electronic health records, wherein the separate display is operatively connected to a computing system at a separate healthcare clinic (See id. at least at Paras. [0213]-[0216], [0242]-[0246], [0952], [0990], [1056]; Figs. 160B, 163C, 169, 170, 171, 186).

Regarding claim 10, Coifman as modified by Barnes, Valentine, McNair and McLaughlin teaches all the limitations of claim 1. The references may not specifically describe but Ofek teaches wherein the received patient data is derived from screen scraping a separate display in conjunction with the electronic health records, wherein the separate display is operatively connected to a particular computing system of the at least one computing system at the healthcare clinic (See id.).

Regarding claims 15-17 and 19-20, claims 15-17 and 19-20 recite substantially the same limitations as included in claims 5-7 and 9-10, respectively. Therefore, claims 15-17 and 19-20 are rejected under the same grounds of rejection and for the same reasoning as applied to claims 5-7 and 9-10, above.

Response to Arguments
Applicant’s response filed November 23, 2022 has been fully considered, but the arguments therein are not entirely persuasive. The following explains why:
Applicant’s arguments pertaining to patent eligible subject matter under 35 U.S.C. §101 are persuasive. The Examiner agrees with arguments at pages 3-5 of the Remarks are persuasive. The claims include a practical application of an abstract idea as in Example 42 of the PEG. Alternatively, “significantly more” than the abstract idea has been presented. Thus, the 101 rejection is dropped.
Applicant’s arguments pertaining to prior art rejections are not persuasive. The claims have been addressed with regard to the 35 U.S.C. §103 rejection discussed above. The arguments pertaining to prior art references at Pages 6-10 of the Applicant’s Remarks are moot in light of at least new reference McLaughlin (See McLaughlin at least at Paras. [0250], [0286]-[0287], [0298]; Claim 1; Fig. 6). As such, it is submitted that the cited prior art, including those identified by Applicant, in the same field of endeavor, i.e., medical diagnostics and healthcare records, teaches and/or suggests all of the limitations of the pending claims under a broad and reasonable interpretation thereof. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM T. MONTICELLO/Examiner, Art Unit 3686                                                                                                                                                                                                        

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686